Citation Nr: 1647606	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable rating for acne vulgaris.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee degenerative joint disease and/or bilateral hip disabilities.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1984, from March 1991 to June 1991, and from March 2003 to March 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010, May 2012, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

In a December 2014 decision, the Board denied the Veteran's claims for entitlement to increased ratings for acne vulgaris, GERD, and PTSD.  The issues of entitlement to service connection for a left knee disability and entitlement to service connection for a chronic cough disability were remanded by the Board at that time.  

In a February 2016 Memorandum Decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated that portion of the Board's December 2014 decision which denied entitlement to increased ratings for acne vulgaris, GERD, and PTSD, and remanded those claims to the Board for additional consideration consistent with the decision.  The February 2016 Memorandum Decision also dismissed the Veteran's appeal of the issue of entitlement to service connection for a right eye injury and affirmed the Board's denials of entitlement to an increased rating for cubital tunnel syndrome of the left arm, entitlement to an increased rating for a lumbar spine disability, and entitlement to an increased rating for right knee degenerative joint disease.

In December 2014, the Board remanded the claim of entitlement to service connection for a chronic cough disability to the RO for additional development.  In August 2015, while in remand status, the RO granted service connection for this disability.  As this constitutes a full grant of the benefit sought, this issue is no longer before the Board.

The issues of entitlement to an increased rating for PTSD, entitlement to an increased rating for GERD, entitlement to an increased rating for acne vulgaris, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service entrance examination for his third period of active duty service is not of record.

2.  The evidence is not clear and unmistakable that left knee arthritis preexisted service and was not aggravated by service.

3.  The Veteran's degenerative arthritis of the left knee had its onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative arthritis of the left knee are met.  38 U.S.C.A. 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence demonstrates that the injury or disease was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015). 

If a disorder is found to preexist service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 115 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  However, aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

VA, rather than the claimant, bears the burden of proving that the disability at issue preexisted entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  Temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The Veteran's service enlistment examination for his second and third periods of service are not of record.  A September 1984 enlistment examination reflects that his lower extremities were normal.  Periodic examinations conducted in October 1988, August 1992, February 1997, and February 2002 also show that the lower extremities were normal.  A June 2003 X-ray of the bilateral knees documents a finding of mild degenerative changes.  In February 2004, the Veteran reported left knee tenderness to palpation.

In February 2010, the Veteran underwent a VA examination.  The examiner diagnosed degenerative joint disease of the bilateral knees.  After reviewing the claims file, the examiner opined that the Veteran's degenerative joint disease of the bilateral knees "is due to or a result of continuation treatment the veteran had while he was on active duty."  The examiner explained that the Veteran had symptoms related to osteoarthritis of the knees and radiological diagnosis of degenerative joint disease during active duty service, and that "therefore is most likely current symptoms are continuation of those in service."

The RO requested clarification of the examiner's opinion, and highlighted to the examiner that, because the Veteran's left knee disease was found "from date of enlistment, or so close thereto that the disease could not have originated in so short a period can establish preservice existence thereof."  In May 2010, the examiner changed the opinion to find that the Veteran's left knee disability was not permanently aggravated by military service.  The examiner explained that the Veteran "may [have] had [degenerative joint disease] as prexisting [sic] condition" and that "[a]s noted in request, this seems to be a prexisting [sic] condition, and is not due to the military service."

In February 2011, the Veteran submitted a private medical opinion in support of his claim.  R.L., Jr., M.D. notes that the Veteran reported a 15 year history of left anterior knee pain.  The Veteran indicated that his left knee symptoms were caused by his in-service activities including jumping out of planes, jumping into and out of trucks, carrying heavy equipment, and bending and squatting for a number of years.  After performing a physical examination, Dr. R.L. diagnosed mild patellofemoral chondromalacia.  Dr. R.L. opined that "there is greater than 51% chance that his requirements, which require running, lifting, jumping out of a plane and moving cargo contributed to his current degenerative condition."  He explained that arthritis is a condition determined genetically as well as a condition determined by environment, and that the stress that the Veteran placed on his knee during service "certainly contributed some to his current cartilage softening or cartilage wearing condition."  He noted that he reviewed copies of medical service records for the Veteran in preparing the opinion.

In April 2013, the Veteran underwent another VA examination.  The Veteran reported that he developed left knee pain while on active duty in 2003, although he denied a specific injury prior to that time.  After performing a physical examination, the examiner diagnosed osteoarthritis of the left knee.  The examiner opined that it was less likely than not that the Veteran's left knee disability was proximately due to or the result of his service-connected right knee disability.  The examiner explained that arthritis of the knee is caused by direct trauma to the knee joint and that there is no established causal relationship between arthritis of the right knee and the development of arthritis in the left knee.  The examiner also opined that the left knee disability which clearly and unmistakably existed prior to service was clearly and unmistakably not aggravated beyond its natural progression by active duty service.  The examiner explained that the April 2013 X-ray of the left knee showed mild degenerative changes most prominently seen at the patellofemoral joint, whereas the June 2003 X-ray of the left knee revealed mild spurring of the posterior aspect of the left patella.  The examiner noted that these two reports showed the natural progression of the arthritis of the left patella over the span of ten years.

In February 2015, the Veteran underwent another VA examination.  The  Veteran reported left knee pain since approximately 2004 and noted that he did not recall any particular injuries.  The examiner performed a physical examination and diagnosed left knee degenerative arthritis.  After reviewing the evidence in the claims file, the examiner opined that it was less likely than not that the Veteran's left knee arthritis was causally related to his service-connected right knee and/or bilateral hip disabilities.  The examiner noted that the Veteran's service treatment records contained X-rays of the left knee showing arthritis were taken two months after entering active duty service, and therefore "this had to have been present for more than 2 months and is hence preexisting active duty military service . . . ."  The examiner also concluded that, in the absence of leg length discrepancy, a right knee or bilateral hip condition will not cause left knee arthritis, noting that there "is no medical literature to support that arthritis in the opposite knee will cause arthritis in the other knee."  The examiner found no evidence of aggravation of the left knee disability by a service-connected disorder based on imaging in 2003 which showed mild arthritis and imaging in 2011 which also showed mild arthritis, reflecting that the arthritis was not aggravated beyond its natural progression.

After thorough consideration of the evidence of record, the Board concludes that service connection for left knee degenerative joint disease is warranted.  As noted above, unless there is clear and unmistakable evidence to the contrary, VA must presume that the Veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service.  38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304 (2015).  The presumption of sound condition provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not detected.  Where a report of service entrance examination is not of record, the Board must accord the veteran the presumption of soundness at service entry, absent clear and unmistakable evidence to the contrary.

In this case, the Veteran's service entrance examination for his period of service beginning in March 2003 is not of record.  Affording the Veteran the benefit of the doubt, the Board presumes that he was sound upon entry into service in March 2003.  

Additionally, there is no clear and unmistakable evidence of a left knee disability prior to his entry into service in March 2003.  The Veteran's service treatment records prior to that date are entirely silent as to any left knee complaints and there is no medical evidence between his periods of active duty service which indicate that he may have had a left knee disability.  Although the May 2010, April 2013, and February 2015 VA examiners found that the Veteran's left knee disability existed prior to service, the Board does not find their respective opinions on the matter to be probative.  Specifically, the May 2010 VA examiner's opinion that the left knee disability preexisted military service is speculative, as the examiner opined merely that the Veteran "may [have] had "degenerative joint disease]" as a preexisting condition.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  The examiner's use of the term "may" lacks the definitive conclusion required for a medical opinion to be considered probative, and certainly does not rise to the level of clear and unmistakable evidence necessary to rebut the presumption of soundness.  

The April 2013 and February 2015 opinions finding that the left knee disability preexisted military service are not probative, as neither examiner provided supporting rationale for the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion).  While the April 2013 examiner noted that the left knee disability preexisted military service, the only rationale provided related to whether the knee disability was aggravated beyond its natural progression by the Veteran's active duty service.  The examiner did not provide rationale for the opinion that the left knee disability preexisted military service.  Similarly, the February 2015 examiner concluded that the Veteran's left knee arthritis "had to have been present" at service entrance because the X-ray documenting left knee arthritis occurred within a two months of the Veteran's entrance into active duty service.  While not critically important, the examiner noted that the in-service X-ray showing left knee arthritis occurred two months after service entrance, when it actually was conducted just over three months after the Veteran's entrance into active duty service.  More importantly, the examiner did not explain why the arthritis could not have manifested within the three months between service entrance and the date of the X-ray, particularly in light of the fact that the evidence shows no symptoms of a left knee disability prior to that time.  The examiner cited no medical evidence demonstrating arthritis prior to service and no medical authority for the conclusion that arthritis cannot manifest within a three-month period.  For these reasons, the Board does not find the April 2013 or February 2015 opinions that the Veteran's left knee arthritis clearly and unmistakably existed prior to military service to be probative. 

In the absence of clear and unmistakable evidence that the Veteran's left knee arthritis preexisted active duty service, the presumption of soundness holds.  Accordingly, the Board must review the evidence as if the Veteran's left knee arthritis did not preexist service.

The Board concludes that service connection is warranted for the Veteran's left knee arthritis, as arthritis is a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a) based upon a showing of continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1331. 

In this case, the Veteran's service treatment records document a finding of mild degenerative changes of the bilateral knees in June 2003.  Current medical evidence shows continued diagnoses of degenerative arthritis of the left knee, and the Veteran has provided competent statements attesting to his continuous symptoms since service discharge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Specifically, in April 2013, the Veteran stated that he developed left knee pain while on active duty in 2003.  In February 2015, he reported that he has experienced left knee pain since approximately 2004.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, considering the evidence of record and affording the Veteran the benefit of the doubt, the Board finds the Veteran's statements concerning the onset of his knee symptoms during service, which are corroborated by X-ray evidence in the service treatment records, and his reports of continuous symptoms since service, support a finding that it is at least as likely as not that the Veteran's left knee degenerative arthritis began in service and has continued to the present.  See Walker, 708 F.3d 1331 (Fed. Cir. 2013).  Resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative arthritis of the left knee is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b) (2015).



ORDER

Entitlement to service connection for degenerative arthritis of the left knee is granted.


REMAND

I.  PTSD

Review of the claims file reflects that the Veteran last underwent a VA examination to assess the severity of his PTSD in April 2011.  Further, the most recent VA medical records documenting treatment for PTSD are dated in 2014.  In light of the fact that the most recent VA examination is more than five years old and with consideration of the Veteran's contentions that separate ratings are warranted for depression and obsessive-compulsive traits, discussed below, a new VA examination is necessary.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a) (2014).  The RO must also obtain all updated VA treatment records associated with the Veteran's PTSD.

The Veteran contends that he is entitled to a separate evaluation for depression and obsessive-compulsive traits associated with his PTSD.  38 C.F.R. § 4.14 contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.  See 38 C.F.R. § 4.14 (2015) ("[T]he evaluation of the same manifestation under different diagnoses [is] to be avoided.").  In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions may be service-connected, but may not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009); see Esteban v. Brown, 6 Vet. App. 259 (1994).  When determining whether to assign separate disability ratings under § 4.25(b), "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet.App. at 262).  

Although the Veteran has not been awarded service connection for depression or obsessive-compulsive traits, the Board is mindful of the Court's holding in Clemons v. Shinseki that a claim for a single psychiatric disorder should include all psychiatric disorders that are raised by the record.  23 Vet. App. 1 (2009).  In view of Clemons, the original grant of service connection for PTSD is effectively a grant of all psychiatric disorders (including his depression and obsessive-compulsive traits) unless the evidence raises the specific possibility that separate ratings may be warranted.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

It is unclear whether the Veteran's depression and obsessive-compulsive traits are manifestations of his service-connected PTSD.  Accordingly, the VA examiner should determine whether the Veteran's depression and obsessive-compulsive traits are manifestations of his service-connected PTSD such that their symptoms overlap, or whether they are separately diagnosed disabilities whose symptoms are separate and distinct from PTSD.  

II.  Acne Vulgaris and Gastroesophageal Reflux Disease (GERD)

As to the issues of entitlement to an initial disability evaluation greater than 10 percent for GERD and entitlement to an initial disability evaluation greater than 10 percent for acne vulgaris, new VA examinations are necessary.  In the February 2016 Memorandum Decision, the Court remanded these claims to the Board for consideration of the disabilities absent the ameliorative effects of the medication that the Veteran takes to treat them.  In that respect, the Court has held that, where the effects of medication are not specifically contemplated by rating criteria, a higher rating may not be denied simply because symptoms are relieved by medication.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  As the nature and severity of the Veteran's symptoms of GERD and acne vulgaris if he did not take medication are not shown by the current record, and because the impact of the medications on these disabilities is primarily a medical question, new VA examinations are necessary.

Additionally, the Veteran alleges that his acne vulgaris was not flared during his last VA examination.  The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Thus, to adequately assess the Veteran's acne vulgaris, the Veteran should be afforded a VA examination during a period when his condition is "active," if possible.  The Board acknowledges the difficulties in attempting to schedule a compensation examination during a period when the Veteran's skin condition is "active."  The RO should therefore attempt to schedule an examination in consultation with the Veteran as to when his skin disorder is active.

III.  TDIU

In an October 2014 statement, the Veteran raised the issue of entitlement to a TDIU.  In that statement, he alleged that he terminated his employment due to his service-connected disabilities.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, TDIU has been raised by the record.  On remand the intertwined issue of entitlement to TDIU must be adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records and any associated outpatient clinics since 2014.  All attempts to obtain these records should be documented in the claims file.

2.  Thereafter, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of the Veteran's PTSD.  The evidence of record, in the form of electronic records, and any additional VA treatment or evaluation records in digital formats must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms. 

The examiner must comment upon the presence or absence, and the frequency or severity of symptoms due to PTSD.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

The examiner must provide an opinion as to whether the Veteran's other diagnosed psychiatric disabilities, shown in the record as depression and obsessive-compulsive traits, are manifestations of his service-connected PTSD with overlapping symptoms or whether they are separate and distinct psychiatric disabilities with no overlapping symptoms with the service-connected PTSD.

The examiner must also provide an opinion whether the functional effects of the Veteran's PTSD and any other psychiatric disability or characteristics, signs, or symptoms of other disability that are not differentiable from the Veteran's PTSD render him unable to obtain or retain employment. 

3.  Schedule the Veteran for a VA gastrointestinal examination to determine the nature and severity of his service-connected GERD.  All appropriate testing should be performed and all findings reported in detail.  The entire record must to be made available to the examiner in conjunction with the examination.  The examiner should comment on the absence or presence of the following: persistently recurrent epigastric distress; dysphagia, pyrosis; regurgitation; substernal or arm or shoulder pain; considerable impairment of health; vomiting; material weight loss; hematemesis or melena, with moderate anemia; the presence or absence of constipation, diarrhea, abdominal distress, and pain, as well as other disturbances in bowel function associated with gastrointestinal disability, and to describe any health impairment to include whether it is mild, moderate, or severe.  The examiner should specifically note the medication the Veteran takes to control his GERD, and comment, to the extent possible, on the additional symptoms and related impairment that would be present without the relief provided by medication used to treat the condition.

4.  Schedule the Veteran for a VA skin examination to determine the nature and severity of his service-connected acne vulgaris.  If possible, the examination should be scheduled during an active phase of his acne vulgaris.  To the extent possible, scheduling of the examination should be made in consultation with the Veteran as to when his skin disorder is active.  All appropriate testing should be performed and all findings reported in detail.  The entire record must to be made available to the examiner in conjunction with the examination.  The examiner must include appropriate and separate clinical findings to include the percentage of exposed area and percentage of entire body affected by the skin disorder; the type of therapy used for the skin disorder; the nature and size of any scarring associated with this disorder, to include whether such scars are painful or unstable, superficial or nonlinear, and their size.  The examiner should specifically note the medication the Veteran takes to control his acne vulgaris, and comment, to the extent possible, on the additional symptoms and related impairment that would be present without the relief provided by medication used to treat the condition.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

6.  After the requested medical examinations have been obtained, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

7.  The RO must then re-adjudicate the Veteran's claims on appeal with consideration of all evidence in the claims file as well as the claim for entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


